                   Case 20-12456-JTD           Doc 639       Filed 12/01/20        Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                        )        Chapter 11
                                                              )
RTI HOLDING COMPANY, LLC,1                                    )        Case No. 20-12456 (JTD)
                                                              )
                                   Debtors.                   )        (Jointly Administered)
                                                              )

        DEBTORS’ MOTION TO SHORTEN NOTICE PERIOD AND SCHEDULE
        HEARING ON DEBTORS’ MOTION PURSUANT TO RULE 9019 OF THE
    FEDERAL RULES OF BANKRUPTCY PROCEDURE TO APPROVE SETTLEMENT
                WITH AD HOC GROUP OF PLAN PARTICIPANTS


                   RTI Holding Company, LLC and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) respectfully

state the following in support of this motion (the “Motion to Shorten”).

                                               Relief Requested

         1.        The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A (the “Order Shortening Notice”), shortening the notice period with respect to the


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.



DOCS_DE:231967.1
                   Case 20-12456-JTD           Doc 639       Filed 12/01/20       Page 2 of 5




Debtors’ Motion Pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure to

Approve Settlement with Ad Hoc Group of Plan Participants (the “Motion”), filed

contemporaneously herewith.2

           2.      The Debtors request that the Court schedule a hearing on the Motion on

December 2, 2002 at 2:30 p.m. to consider the Debtors’ request for entry of the proposed Order.

                               Jurisdiction, Venue and Predicates for Relief

                   1.       This Court has jurisdiction to consider this Motion to Shorten under 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012 (Sleet, C.J.). This is a core

proceeding under 28 U.S.C. § 157(b). Venue of these Chapter 11 Cases (as defined below) and

this Motion to Shorten is proper in this District under 28 U.S.C. §§ 1408 and 1409.

                   2.       The predicates for the relief requested by this Motion to Shorten are

section 105(a) of the Bankruptcy Code, Bankruptcy Rule 9006, and Local Rule 9006-1(c) and

(e).

                   3.       Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a

final judgment or order with respect to this Motion to Shorten if it is determined that this Court

lacks Article III jurisdiction to enter such final order or judgment absent consent of the parties.

                                                  Background

                   4.       On October 7, 2020 (the “Petition Date”), the Debtors commenced these

cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The

Debtors have continued in the possession of their property and have continued to operate and

manage their business as debtors in possession pursuant to sections 1107(a) and 1108 of the

2
       Capitalized terms used herein but not otherwise defined shall have the meanings given to such terms in the
       Motion.


                                                         2
DOCS_DE:231967.1
                   Case 20-12456-JTD          Doc 639        Filed 12/01/20       Page 3 of 5




Bankruptcy Code. On October 26, 2020, the Office of the United States Trustee appointed an

official committee of unsecured creditors (the “Committee”) in the Debtors’ chapter 11 cases.

                   5.     The Debtors develop, operate, and franchise casual dining restaurants in

the United States, Guam, and five foreign countries under the Ruby Tuesday® brand. The

company-owned and operated restaurants (i.e., non-franchise) are concentrated primarily in the

Southeast, Northeast, Mid-Atlantic and Midwest regions of the United States.

                   6.     A more detailed description of the Debtors’ business and operations, and

the events leading to the commencement of these chapter 11 cases, is provided in the

Declaration of Shawn Lederman, Chief Executive Officer of Ruby Tuesday, Inc., in Support of

First Day Pleadings [Docket No. 3] (the “First Day Declaration”), and incorporated herein by

reference.3

                                                Basis for Relief

                   7.     Local Rule 9006-1(c)(i) provides that unless the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) or the Local Rules state otherwise, “all motion

papers shall be filed and served in accordance with Local Rule 2002-1(b) at least fourteen (14)

days prior to the hearing date.” Local Rule 9006-1(e) provides in pertinent part that “[n]o

motion will be scheduled on less notice than required by these Local Rules or

the Fed. R. Bankr. P. except by order of the Court, on written motion . . . specifying the

exigencies justifying shortened notice.” Bankruptcy Rule 2002 (a)(3) requires twenty-one (21)

days’ notice by mail of the hearing on approval of a compromise or settlement.

                   8.     In the Motion, as described more fully therein, subsequent to the entry of

the Rabbi Trust Orders, the parties engaged in discussions regarding the Ad Hoc Group’s

3
 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the First Day
Declaration.


                                                        3
DOCS_DE:231967.1
                   Case 20-12456-JTD      Doc 639     Filed 12/01/20     Page 4 of 5




potential appeals of such orders and other issues relating to the Ad Hoc Group’s assertion of

claims against the Debtors’ bankruptcy estates. As a result of such discussions, the parties have

reached a settlement which eliminates costly appellate litigation and resolves the issues between

the parties, subject to the approval of this Court. Absent prompt consideration of the Motion, the

parties may have to incur additional expense associated with preserving their rights.            The

general terms of the Motion were announced in open Court on November 30, 2020. The Debtors

believe that granting the relief requested in the Motion is in the best interest of the Debtors, their

estates and parties in interest. The Debtors further believe that shortening time for consideration

of the Motion will not prejudice any party. The proposed settlement is beneficial to the Debtors

and their estates for the reasons stated here in and in the Motion.

                               Compliance with Local Rule 9006-1(e)

                   9.    Before filing this Motion to Shorten, counsel to the Debtors notified the

U.S. Trustee and counsel to the Committee of their intent to seek shortened notice.              The

Committee has indicated that they consent to shortened notice of the hearing on the Motion and

support the relief requested in the Motion. As of this time, the Debtors have not heard back from

the U.S. Trustee with regard to the request to shorten notice.

                                                Notice

                   10.   Notice of this Motion shall be provided to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee; (b) Goldman

Sachs Specialty Lending Group, LP (as administrative and collateral agent); (c) the Official

Committee of Unsecured Creditors; and (d) parties requesting notice pursuant to Bankruptcy

Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no other or

further notice need be given.



                                                  4
DOCS_DE:231967.1
                   Case 20-12456-JTD      Doc 639    Filed 12/01/20   Page 5 of 5




                                          No Prior Request

                   11.   No previous request for the relief sought herein has been made by the

Debtors to this Court or any other court.

                   WHEREFORE, the Debtors respectfully request that the Court enter the Proposed

Order granting the relief sought herein and grant such other and further relief as may be just and

proper.


Dated: December 1, 2020               PACHULSKI STANG ZIEHL & JONES LLP


                                       /s/ James E. O’Neill
                                       Richard M. Pachulski (CA Bar No. 90073)
                                       Malhar S. Pagay (CA Bar No. 189289)
                                       James E. O’Neill (DE Bar No. 4042)
                                       919 North Market Street, 17th Floor
                                       P.O. Box 8705
                                       Wilmington, DE 19899-8705 (Courier 19801)
                                       Telephone: 302-652-4100
                                       Facsimile: 302-652-4400
                                       email: rpachulski@pszjlaw.com
                                              mpagay@pszjlaw.com
                                              joneill@pszjlaw.com

                                       Counsel to the Debtors and Debtors in Possession




                                                 5
DOCS_DE:231967.1
